 KSM INDUSTRIES  133KSM Industries, Inc. and United Paperworkers In-ternational Union Local 7779, AFLŒCIOŒCLC.  Cases 30ŒCAŒ13762, 30ŒCAŒ14008, and 30ŒCAŒ14101 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On April 30, 1998, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel and the Charging Party filed cross-exceptions and supporting briefs.  All parties filed an-swering briefs, and the Respondent and the Charging Party filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the exceptions in light of the record and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified, and to adopt the recommended Order, as modified and set forth in full below.2 The complaint in this case alleges various violations of Section 8(a)(1), (3), and (5) of the Act.  The judge found some of the alleged violations and dismissed others.  Thus, the judge found that the Respondent violated Sec-tion 8(a)(1) by threatening striking employees with a loss of jobs and closure of the facility because of their union activities.  He also found that the Respondent violated Section 8(a)(5) by refusing to process a grievance and to provide the Union with information it requested in con-nection therewith.  And he found that the Respondent further violated Section 8(a)(5) by insisting on a provi-sion that replacement workers hired during the strike would not be displaced by returning strikers.  Finally, he found that the Respondent violated Section 8(a)(3) by failing and refusing to reinstate the strikers upon their unconditional offer to return to work.  On the other hand, he found that the Respondent did not violate the Act by terminating striker Randy Schultz and by withdrawing its wage offer after the strike.  We adopt all of the foregoing findings, with certain modifications and as further ex-plained below.  However, we reverse the judge™s addi-tional finding that the Respondent did not violate the Act by asking strikers what they were doing for a living.                                                             1 Counsel for the General Counsel, the Respondent, and the Charg-ing Party have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We will modify the judge™s order to clarify the reinstatement rights of strikers and to conform to our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  Alleged 8(a)(1) Statements The record establishes that soon after the employees commenced an economic strike on January 3, 1997, the Respondent™s operations manager, Bill James, began going out to the picket line to observe the strikers.  James taunted the strikers on numerous occasions, and the judge found that he unlawfully threatened them with a loss of jobs and plant closure when he told strikers vari-ously that they would ﬁnever work in this kind of work again,ﬂ ﬁnot get their jobs back,ﬂ ﬁnever see the inside of the doors or the building no matter what,ﬂ ﬁnever return to work,ﬂ and that they were ﬁoutﬂ and ﬁnot getting back in,ﬂ and ﬁwould not come back.ﬂ  We agree with these findings. The judge, however, excused James™ telling strikers ﬁ[t]hese people in here have jobsﬂ and asking ﬁ[w]hat are you doing for a livelihood?ﬂ  The judge found that these remarks were not threatening because, during the strike, James passed along information to the strikers about companies that were hiring and received inquiries from other companies where strikers sought interim employ-ment.  We disagree. The Board has long held that the standard to be used in analyzing statements alleged to violate Section 8(a)(1) is whether they have a reasonable tendency to coerce em-ployees in the exercise of their Section 7 rights.  Intent is immaterial.  Concepts & Designs, 318 NLRB 948, 954, 955 (1995); Puritech Industries, 246 NLRB 618, 622Œ623 (1979).  The Board considers the totality of circum-stances in assessing the reasonable tendency of an am-biguous statement or a veiled threat to coerce.  Concepts & Designs, supra. Applying these principles here, it is plain that James™ comment and question were simply another way of tell-ing the strikers they were out of a job.  Against the back-drop of other, more explicit threats by James to the strik-ers, his rhetorical questioning had a reasonable tendency to be coercive.  Shen Automotive Dealership Group, 321 NLRB 586, 590 (1996) (veiled threat); Oster Specialty Products, 315 NLRB 67, 71 (1994).  Further, in the face of repeated reminders that striking employees would never see the inside of the Respondent™s facility or work in the industry again, the coercive effect of James™ ques-tion is not diminished or excused by an innocuous pur-pose.  Electronic Data Systems Corp., 305 NLRB 219, 237Œ238 (1991) (immaterial that supervisor may have intended a friendly warning to employees); Puritech In-336 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134dustries,
 supra; 
Jacobs Packing Co.
, 187 NLRB 935 
(1971). 
That one employee testified that James conversed with 
some strikers about outsid
e employment does not erase 
the reasonably threatening effect the comment had on 
other employees.  Indeed, if James were only interested 
in the welfare of the striking employees, there was no 

need to preface the question 
with a reference to replace-
ments having jobs. 
In addition, the fact that it was James who was provid-
ing references to employers with whom the strikers were 
seeking interim employment would seem to enhance, 
rather than diminish, the coercive nature of his inquiry.  
After all, James also told 
these employees that they 
would ﬁnever work in this kind of work again,ﬂ a remark 
which would indicate to a reasonable striker that James 
might not provide the most glowing recommendation to a 
prospective employer.  In this context, his inquiry about 
whether strikers had other jobs would have the reason-
able tendency to be all the more threatening. 
For these reasons, we find th
at James™ rhetorical ques-
tioning violated Section 8(a)(1) of the Act. 
The Discharge of Striker Randy Schultz 
We agree with the judge™s finding that the Respondent 
did not violate Section 8(a)(3) by terminating striker 

Randy Schultz for assaulting James on the picket line.
3 Because Schultz was the only striker to physically touch 
a manager, we reject the Un
ion™s argument that Schultz 
was treated disparately.  We
 also find distinguishable 
E. I. du Pont
 & Co., 263 NLRB 159 (1982), cited by the 
Union.  In that case, the Bo
ard reinstated a striker who 
was discharged for pushing a manager away in self-
defense.  Here, although James unlawfully taunted em-
ployees with threats of job loss and plant closure, there is 
no evidence of direct provocation by him.  
Denial of Reinstatement Rights of Strikers 
We also agree with the 
judge that the Respondent 
unlawfully insisted on a proposal that returning strikers 
would not displace replacemen
t workers and then unlaw-
fully refused to reinstate the strikers upon their uncondi-

tional offer to return to work.  In adopting the judge™s 

findings, however, we find th
at the employees™ economic 
strike which began on January 3, 1997, was converted to 
an unfair labor practice strike on March 19 rather than 
                                                          
                                                           
3 However, we disavow the judge™s analysis to the extent that it re-
lies on Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981); and 
Manno Electric
, 321 NLRB 278 (1996).  Those deci-
sions are not applicable to cases in
 which a striker is discharged for 
alleged misconduct during a 
protected activity.  See 
E. W. Grobbel & 
Sons, 322 NLRB 304 (1996), citing 
NLRB v. Burnup & Sims
, 379 U.S. 
21 (1964). 
March 12, 1997, as found by the judge.  Contrary to the 
judge™s finding, March 19 was the date of the Respon-
dent™s first unfair labor practice: the refusal to process a 
grievance concerning the discharge of Schultz and to 
provide the Union with related information that it re-
quested.  Thus, it was from that date forward that the 
strike was an unfair labor practice strike.  As a result, 

Respondent violated Section 8(a)(5) by maintaining its 
proposal, on and after March 19, to make all of the re-
placements permanent.  Ad
ditionally, the Respondent 
violated Section 8(a)(3) by refusing to reinstate strikers 
who had not been permanently replaced as of March 19.
4  Unilateral Implementation of Health 
Insurance Proposal 
We agree with the judge that the Respondent violated 
Section 8(a)(5) and (1) by unilaterally implementing its 

medical and dental insurance proposal on April 11, 1997 
(retroactive to April 1), after reaching impasse.
5  We find 
that the judge properly applied our decision in 
McClatchy Newspapers
, 321 NLRB 1386, 1388 (1996), 
enfd. 131 F.3d 1026 (D.C. Cir. 1997).  There, the Board 
recognized a narrow excep
tion to the implementation-
upon-impasse rules. 
The employer in 
McClatchy
 had insisted to impasse 
on, and subsequently implemented, a proposal reserving 
sole discretion on merit wage increases, including the 
timing, amount, and criteria for receiving them.  In re-
viewing the employer™s proposal, the Board acknowl-
edged that wages are a mandatory subject of bargaining, 
and that generally an employ
er may as a means of exert-
ing economic pressure unilaterally implement its propos-
als on mandatory subjects after impasse is reached.  
However, citing 
Charles D. Bonanno Linen Service v. 
NLRB, 454 U.S. 404, 412 (1982), the Board observed 

that the employer™s exercise of its right to unilaterally 
 4 See Sunol Valley Golf & Recreation Co.
, 310 NLRB 357, 371 
(1993) (ﬁIt is . . . settled law that where an economic strike is converted 
to an unfair labor practice strike the economic strikers become unfair 
labor practice strikers on the date of 
conversion.  They are then entitled, 
on their unconditional offer to return
 to work, to immediate reinstate-
ment unless they were permanently 
replaced prior to conversion.  If they were permanently replaced prior to conversion, the employer is 
obligated to place them on a prefer
ential hiring list and to reinstate 
them before any other persons are hired or on the departure of their 
preconversion replacements.ﬂ)  We ha
ve modified the judge™s order to 
more clearly set forth the Respondent™s reinstatement obligations with 
respect to all the former strikers who requested reinstatement.  See 
Charles D. Bonanno Linen Service,
 268 NLRB 552, 553Œ554 (1984), 
enfd. 782 F.2d 7 (1st Cir. 1986). 
5 The legality of the impasse is not in
 dispute.  The medical and dental 
insurance provisions were part of the Respondent™s Welfare Benefits 
proposal.  Although the Respondent notif
ied the Union of its intent to 
implement the Welfare Benefits proposal effective March 24, the medi-
cal and dental provisions
 did not become effective until April 1. 
 KSM INDUSTRIES 135implement its prior proposals upon impasse did not mean 
the termination of the bargaining process.  The Board 
concluded that the ongoing bargaining process would be 
undermined if the employer was granted ﬁcarte blanche 
authority over wage increases (without limitation as to 
time, standards, criteria, or 
the [union™s] agreement).ﬂ  
321 NLRB at 1390Œ1391.  The Board found that the em-
ployer™s ﬁongoing ability to exercise its economic force 
in setting wage increases and the [union™s] ongoing ex-
clusion from negotiating them would not only directly 
impact on a key term and condition of employment and a 
primary basis for negotiations, but it would simultane-
ously disparage the [union] by showing, despite its resis-
tance to the proposal, its inca
pacity to act as the employ-
ees™ representative in setting terms and conditions of 
employment.ﬂ  321 NLRB at 1391.  The Board con-
cluded that such a result was inherently destructive of the 
fundamental principles of 
collective bargaining, and, accordingly, that the employe
r™s exclusion of the union 
from any meaningful bargaining
 as to the procedures and 
criteria governing the merit pay plan violated Section 

8(a)(5).   
Here, we find that the Respondent™s health benefits 
proposal is akin to the employer™s merit wage proposals 

in 
McClatchy
.  From the outset of bargaining, the Re-
spondent proffered a proposal 
that reserved to it sole 
discretion ﬁ[d]uring the term of this Agreementﬂ to 

ﬁchange the method and/or 
means for providing for the 
medical/hospital and the dental benefits, which includes, 

the plan design, the level of the benefits and the admini-
stration thereof, provided the change is applied on a 
Company-wide basis, the change is first discussed with 
the Union, and any deductibl
es and coinsurance limits 
for the medical/hospital benefit will not exceed [specified 

dollar amounts].ﬂ  As in 
McClatchy
, the Union objected 
to the proposal, and upon impasse, the Respondent an-
nounced its intention to implement, and in fact did im-
plement, the proposal. 
On its face, the proposal 
permits the Respondent to 
unilaterally change the provider, plan design, the level of 
benefits, and the administrator during the term of the 
contract so long as the change is companywide.  More-
over, although the proposal calls for 
discussions with the 
Union about interim changes, Administrative Manager 
Dave Oechsner acknowledged that the Respondent did 
not intend to 
negotiate
 changes in the plan.  He testified 
that the Respondent would have the last word.  Indeed, 
on April 11, when the Respondent transmitted a list of 
changes in health insurance benefits to the Union, includ-
ing increases in deductibles and out-of-pocket expenses, 
the changes were presented as a fait accompli.  The Re-
spondent admittedly did not ev
en discuss these matters 
with the Union beforehand. 
Thus, like the merit pay proposal in 
McClatchy
, the 
Respondent™s health insurance 
proposal left no room for 
bargaining between the Union and the Respondent about 
the manner, method, and means of providing medical and 
dental benefits during the term of the contract.  As in 

McClatchy
, therefore, the proposal nullified the Union™s 
authority to bargain over the existence and the terms of a 

key term and condition of employment.
6  Accordingly, as 
in 
McClatchy
, we find that the Respondent™s implemen-
tation of the proposal was inimical to the postimpasse, 
on-going collective-bargaining process, and violated Sec-
tion 8(a)(5) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge, as 
modified and set forth in full below and orders that the 
Respondent, KSM Industries, Inc., Germantown, Wis-
consin, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Threatening employees with the loss of jobs and 
closure of the facility in retaliation for the employees™ 
union activities. 
(b) Maintaining a proposal that replacement employees 
will not be terminated or di
splaced by striking employ-
ees. (c) Failing to accept and process a grievance. 
(d) Failing to timely furnish the Union on request with 
information that is necessary
 to the performance of the 
Union™s statutory duties as the employees™ exclusive 
collective-bargaining representative. 
(e) Unilaterally implementing the health insurance 
plan so as to undermine the status of the Union as the 
employees™ exclusive collectiv
e-bargaining representa-
tive. 
(f) Failing and refusing to immediately reinstate unfair 
labor practice strikers to their former positions upon their 
unconditional offer to return to work. 
                                                          
 6 We find no principled reason to distinguish this case from 
McClatchy on the basis that this case involves health insurance rather 
than wages.  Like wages, health 
insurance is a mandatory subject of 
bargaining.  See 
Wire Products Mfg. Corp.
, 329 NLRB 155 (1999); and 
Dynatron/Bondo Corp.
, 323 NLRB 1263 (1997).  Further, like wages, 
it is considered an important term 
and condition of employment.  See, 
e.g., 
ABC Automotive Products Corp.
, 307 NLRB 248, 250 (1992), 
supplemented 319 NLRB 874 (1995) (finding that employer™s an-
nouncement to striking employees of its intent to unilaterally institute 
its own health and welfare plan to
 replace the union™s welfare fund 
ﬁdamag[ed] the bargaining relationship . . . by the message to employ-
ees that the Respondent was taking it on itself to set this important term 
and condition of employment, thereby ‚emphasizing to the employees 
that there is no necessity for a colle
ctive bargaining agent).™ﬂ  [Citation 
omitted.] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
 All regular full-time and regular part-time production 

and maintenance employees, warehouse employees, 
shipping and receiving employees and stockroom em-
ployees, employed by the Respondent at its plant lo-
cated at N115 W 19025 Edison Drive, Germantown, 
Wisconsin, and excluding the following:  management 
and sales employees, tape production employees, office 

clerical employees, professional employees, confiden-
tial employees, guards and supervisors as defined in the 
Act. 
 (b) Within 14 days from the date of this Order, upon 
and pursuant to the Union™s application of October 5, 

1997, on behalf of employees who participated in the 
strike which began on January 3, 1997 (except Randy 
Schultz), and who have not already been reinstated, offer 

full reinstatement to all such employees to their former 
positions or, if those positions no longer exist, to sub-
stantially equivalent positions, if available, without 
prejudice to their seniority or other rights and privileges, 
dismissing if necessary an
y persons hired as replace-
ments on or after March 19, 1997.  Place the remaining 
former strikers on a preferential hiring list in accordance 

with their seniority or other nondiscriminatory practices 

utilized by the Respondent and offer them employment 
before any other persons are hired or on the departure of 
any replacement hired before March 19, 1997. 
(c) Make whole the employees referred to in paragraph 
2(b) above for any loss of earnings they may have suf-
fered or may suffer by reason of the Respondent™s refusal 
and failure to reinstate them, in the manner prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with inter-
est to be computed in accordance with 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987). 
(d) On request of the Union, rescind the health insur-
ance plan made effective on 
April 1, 1997, and reinstate 
the prior health insurance plan
 as to bargaining unit em-
ployees and make such employees whole for any losses 
they may have suffered as a result of the plan change, as 

provided in 
Kraft Plumbing & Heating
, 252 NLRB 891 
(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), with 

interest. 
(e) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Germantown, Wisconsin, copies of the at-
tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region 
30, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees
 and former employees em-
ployed by the Respondent at any time since March 19, 
1997. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to com-
ply. 
(h) IT IS FURTHER ORDERED that the complaint is 
dismissed insofar as it alleges violations of the Act not 
specifically found.  MEMBER TRUESDALE, 
dissenting in part. 
I agree with my colleagues in
 all aspects of their deci-
sion, except that, unlike them
, I would adopt the judge™s 
finding that Operations Manager Bill James did not vio-
late Section 8(a)(1) when he
 asked strikers what they 
were doing for a living. 
Striker Gordon Sabel testified that James commented, 
ﬁThese people in here have jobs.  What are you doing for 

a livelihood.ﬂ  Sabel testified that James made ﬁquite a 
few nasty remarks to all the picketers . . . like we needed 
to hear that.ﬂ  Striker Richard Kuhlenbeck testified that 

ﬁ[t]here were times that [James] would ask some of the 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 KSM INDUSTRIES 137people where or if they got a different job.ﬂ  Kuhlenbeck 
testified further that ﬁmost of the time people would not 
want to speak with Bill Ja
mes,ﬂ but that on occasion 
there was [sic] some people that did say something.ﬂ  He 
indicated that these exchanges between James and the 
strikers were part of a conversation. 
The record reflects that Ja
mes was contacted by other 
companies when strikers app
lied for work elsewhere.  
The judge credited James™ te
stimony that during the 
strike he became aware of which companies were look-
ing for employees with certain job skills, and that he 
would pass along this information to some of the pickets.  
In these circumstances, the judge found that Sabel and 
Kuhlenbeck™s testimony did not establish that James 
made a threatening comment. 
I agree with the judge.  A
lthough my colleagues and I 
have found certain of James™ remarks on the picket line 

to violate Section 8(a)(1) of the Act, James™ inquiry is 
not of the same nature.  It was related directly to James™ 
role as a reference for individuals seeking interim em-
ployment, and Kuhlenbeck™s own testimony indicates 
that it was conversational not 
taunting.  James™ comment 
was a simple observation of the obvious fact that the 

strikers were not working 
but the legal replacements 
were working.  James™ inquiry, ﬁWhat are you doing for 
a livelihood?ﬂ did not contain any promise of special 
benefit or constitute threat of discharge.  
Coca Cola Bot-
tling Co. of Louisville
, 166 NLRB 134, 135 (1967).  
Thus, contrary to my colleagues, I find that it did not 
have a reasonable tendency to coerce employees. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten you with the loss of jobs and 
closure of the facility in retaliation for your union activi-

ties. WE WILL NOT maintain a proposal that replacement 
employees will not be terminated or displaced by striking 
employees. 
WE WILL NOT fail to accept and process a grievance. 
WE WILL NOT fail to timely furnish the Union with 
requested information that is necessary to the perform-
ance of the Union™s statutory duties as the employees™ 
exclusive collective-barg
aining representative. 
WE WILL NOT unilaterally implement the health in-
surance plan so as to undermine the status of the Union 

as the employees™ exclusive collective-bargaining repre-
sentative. 
WE WILL NOT fail and refuse to immediately rein-
state unfair labor practice stri
kers to their former posi-
tions upon their unconditional offer to return to work.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union as the 
exclusive representative of 
the employees in the follow-
ing appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in 
a signed agreement: 
 All regular full-time and regular part-time production 
and maintenance employees, warehouse employees, 
shipping and receiving employees and stockroom em-
ployees, employed by the Respondent at its plant lo-
cated at N115 W 19025 Edison Drive, Germantown, 
Wisconsin, and excluding the following:  management 
and sales employees, tape production employees, office 
clerical employees, professional employees, confiden-
tial employees, guards and supervisors as defined in the 
Act. 
 WE WILL, within 14 days from the date of this Order, 
upon and pursuant to the Union™s application of October 
5, 1997, on behalf of employees who participated in the 
strike which began on January 3, 1997 (except Randy 
Schultz), and who have not already been reinstated, offer 
full reinstatement to all such employees to their former 
positions or, if those positions no longer exist, to 
substantially equivalent positions, if available, without 
prejudice to their seniority or other rights and privileges, 
dismissing if necessary an
y persons hired as replace-
ments on or after March 19, 1997, and WE WILL place 
the remaining former strikers on a preferential hiring list 
in accordance with their seni
ority or other nondiscrimi-
natory practice utilized by us and offer them employment 

before any other persons are hired or on the departure of 
any replacement hired before March 19, 1997. 
WE WILL make whole the employees referred to 
above for any loss of earnings they may have suffered or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138may suffer by reason of the Respondent™s refusal and 
failure to reinstate them, all of which is to be done in the 
manner set forth in the remedy section of the decision. 
WE WILL, on request of the Union, rescind the health 
insurance plan made effective 
on April 1, 1997, and rein-
state the prior health insurance plan.   
WE WILL make the employees whole for any losses 
they may have suffered as a result of our unilateral im-

plementation and change in 
our health insurance plan, 
with interest.  
KSM INDUSTRIES, INC. 
Paul Bosanac, Esq.,
 for the General Counsel
. Russ R. Muelle,r Esq.,
 of Milwaukee, Wisconsin, for the Re-
spondent. Marianne Goldstein Robbins, Esq.
, of Milwaukee, Wisconsin, 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
BRUCE D. ROSENSTEIN, Administrative Law Judge.  This 
case was tried in Milwaukee, Wi
sconsin, before me on January 
12, 13, and 14, 1998, pursuant to a consolidated complaint and 
notice of hearing (the complaint) issued by the Regional Direc-

tor for Region 30 of the National Labor Relations Board (the 
Board) on December 29, 1997.1  The complaint, based upon 
original and amended charges filed in Cases 30ŒCAŒ13762, 

30ŒCAŒ14008, and 30ŒCAŒ14101 by United Paperworkers 
International Union, Local 7779, AFLŒCIOŒCLC (the Charg-
ing Party or Union), alleges that
 KSM Industries, Inc. (the Re-
spondent or KSM), has engaged in 
certain violations of Section 

8(a)(1), (3), and (5) of the Na
tional Labor Relations Act (the 
Act). Respondent™s timely filed 
answer denies the commission 
of any unfair labor practices. 
Issues 
The complaint alleges that the Respondent engaged in inde-
pendent violations of Section 8(
a)(1) of the Act by threats to 
close its business, threats to employees that they will not get 

their jobs back and discouraging picketing employees from 
utilizing the Board processes, engaged in violations of Section 
8(a)(1) and (3) of the Act by discharging the leading union 
adherent and failing and refusing 
to reinstate unfair labor prac-
tice strikers upon their unconditi
onal offer to return to work, and engaged in striking employees,
 refusing to process a griev-
ance and provide necessary and relevant information to the 
Union, and withdrawing on November 6, a proposal to grant an 
increase in wages in 1998 and 1999 by 35 cents each year. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Charging Party, and the Respon-
dent, I make the following 
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicated. 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, with an office and a place of 
business in Germantown, Wisconsin
, is engaged in the business 
of steel fabrication, where it annually purchased and received 
goods and materials valued in 
excess of $50,000 directly from 
suppliers located outside the State of Wisconsin. The Respon-dent admits, and I find, that it is an employer engaged in com-

merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-

ing of Section 2(5) of the Act. 
I. ALLEGED UNFAIR LABOR PRACTICES 
A. Background The Union has represented the respective employees of Re-
spondent in an appropriate unit2 as the exclusive collective-
bargaining representative since about 1977. This recognition 
has been embodied in successive collective-bargaining agree-
ments, the most recent of which was effective from January 1, 
1994, through December 31, 1996. 
At all material times the per
tinent KSM supervisors involved 
in this case are Administrative Manager Dave Oechsner and 
Operations Manager Bill James. 
B. Bargaining in 1996 
Negotiations for a successor agreement began on November 
26, 1996, and on that date Oech
sner presented an initial pro-
posal for a 1997 labor agreement to the Union (R. Exh. 20). In 
part, proposal 14 included change
s to the medical/hospital and 
dental plan (health insurance plan) that was in effect at the Re-
spondent.3 The Respondent and the Union continued to discuss terms for a successor agreement in a number of negotiating sessions 
that took place in December 1996, but were unable to reach a 
consensus by the expiration of the parties™ contract on Decem-
ber 31, 1996. 
C. The Strike 
On January 3, approximately 
70 employees represented by 
the Union and employed at Res
pondent™s facility, ceased work 
concertedly and engaged in a stri
ke. They carried picket signs 
stating ﬁUPIU Local 7779 on Strik
eﬂ and regularly patrolled in 
the morning and the evening at the Respondent™s Clinton Drive 
and Edison Street locations. The 
General Counsel concedes that 
 2 All regular full-time and regular part-time production and mainte-
nance employees, warehouse employees, shipping and receiving em-
ployees and stockroom employees, employed by the Company at its 
plant located at N115 W19025 Edison Drive, Germantown, Wisconsin, 
and excluding the following: management and sales employees, tape 
production employees, office clerical
 employees, professional employ-
ees, confidential employees, guards and supervisors as defined in the 
Act. 3 Sec. 3(C) states: During the term of this Agreement and for cost 
containment purposes, the Company may change the method and/or 
means for providing for the medical/
hospital and the dental benefits, 
which includes, the plan design, the level of the benefits and the ad-
ministration thereof; provided, the change is applied on a Company-
wide basis and the change is fi
rst discussed with the Union.  KSM INDUSTRIES 139the strike at its inception was an 
economic strike but asserts that 
it was subsequently converted to 
an unfair labor practice strike 
(this issue will be addre
ssed later in 
the decision). The Respondent made the decision to continue production 
activities during the strike. Fo
r this purpose, temporary em-
ployees were initially hired from local employment services 
and at the end of the first week, approximately 15 replacement 
employees were on the payroll. Du
ring the course of the strike, 
the Respondent hired additional 
temporary workers and a num-
ber of these temporary employees were offered and accepted 
permanent positions at KSM. During the first part of the st
rike, January 3 to mid-March 
1997, there was heavy picketing in both the morning and after-
noon at the Clinton Drive and Edison Street locations. Addi-
tionally, a lot of violence took place including spitting at and 
pounding on the cars of replacement employees as they entered 
and exited the facility, throwing objects at cars, nails being 
placed and stuck in the paveme
nt, people being threatened, and 
numerous racial slurs and vile language was uttered between 
striking and replacement employ
ees. To reduce the frequency 
of these incidents, the Respondent organized a convoy of re-

placement employees™ cars to enter and exit the facility together 
during the morning and afternoon shifts. Additionally, in the 
second week of January 1997, James commenced going to the 
picket line on a daily basis for the start of the morning and end 
of the afternoon shift. Between mid-March and June 1997, 
picketing continued in the same 
locations but at a reduced level and the amount of violence declined substantially. From June 
through October 5, the number of pickets dwindled and the 
violence was concentrated to one individual. 
On February 5, a fight took place among a number of strik-
ing and replacement employees.
 The Germantown police were 
called and several of the replace
ment employees were issued 
citations for assault and disorderly conduct.
4 As a result of the 
February 5 incident, the Respondent instituted two defensive 
mechanisms. First, they installed in plain view, video surveil-
lance cameras to capture future incidents of picket line miscon-
duct and second, James began to carry a tape recorder with him 
when he regularly went to the picket line.  Additionally, on 
February 7, the Respondent wrote a letter to the Union about 
picket line and strike misconduct,
5 and began to keep an inci-
dent log of striker 
misconduct (GC Exh. 18). On the date of the subject hearing, none of the striking em-
ployees has been offered their job back at the Respondent. 
D. Negotiations After the Strike 
On January 16, the Respondent proffered the Union a ﬁFinal 
Strike Settlement for Terms of 
a Renewed Labor Contractﬂ that 
                                                          
 4 Germantown police officers Thomas
 Schreihart and Jeffrey Schnell 
credibly testified that they were 
called to the KSM facility on approxi-
mately 10 occasions during the course 
of the strike to monitor allega-
tions of strike misconduct and on a nu
mber of occasions issued cita-
tions to both strikers and replacement employees. 
5 The letter stated: This is to advise, on behalf of KSM Industries, 
Inc., that picket line and strike 
misconduct engaged in by striking em-
ployees jeopardizes their continue
d employment with the company. 
Any decisions in this regard will be made at a time appropriate consid-
ering circumstances related thereto. 
had to be ratified by January 
19 (R. Exh. 21). Included in the 
proposal is language that the Respondent may change the 
method and/or means of providing for the employees medi-
cal/hospital and dental benef
its. Additionally, the Respondent 
included language in the proposal that employees will be paid a 
signing bonus of $700 and increases in straight time rates of 
pay will be made in 1998 and 1999 by 35 cents each year. The 
Union rejected the proposal. 
On March 12, the Respondent provided the Union a proposal 
ﬁFor Terms of a Renewal Labor Contract and for Settlement of 
the Strike.ﬂ Included in this 
proposal was the same language 
regarding the employees medical/
hospital and dental benefits 
and increases in straight time 
rates of pay in 1998 and 1999 by 
35 cents each year. The Respondent, however, withdrew the 
$700 signing bonus. Also included for the first time among the 
March 12 contract proposals was the provision that, ﬁ Employ-
ees hired since the start of the strike, i.e., January 3, 1997, will 

be afforded continued employme
nt and will not be terminated 
or displaced by employees who 
engaged in the strike, regard-
less of seniority.ﬂ This provision 
has remained unchanged in all 
subsequent proposals given to the Union up to and including 

the date of the hearing. 
Additional negotiation sessions
 took place on July 17 and 
August 25, followed by a series
 of meetings in September 
1997. On September 8, the Union submitted a handwritten pro-

posal agreeing to the Respondent™s offer to increase rates of pay in 1998 and 1999 by 35 cents each year and proposing for 
the first time a $500 Christmas bonus (GC Exh. 14). Addition-
ally, the Union on September 22, submitted an offer to the Re-
spondent to accept its January 16 ﬁStrike Settlement Proposal 
and Renewal Labor Contractﬂ with several noted exceptions (R. 

Exh. 28). Respondent countered with a proposed agreement 
dated September 23 to ﬁEnd the St
rike and Settlement Termsﬂ 
(R. Exhs. 27(a) and (b)). The Union rejected the September 23 

proposal. On October 5, by a hand delivered letter to Oechsner, the 
Union agreed to terminate th
e strike and unconditionally of-
fered to return to work (GC Exh. 15). 
By letter dated November 6, 
the Respondent notified the Un-ion that it was withdrawing its proposal to increase straight 
time rates of pay in 1998 and 1999 by 35 cents each year to be 
replaced by a proposal to increase wages in an amount to be 
negotiated effective the first day of the first full payroll period 
in November 1998 (GC Exh. 16). 
Since November 6, there has 
been no additional negotiation 
sessions or exchange of proposals between the parties, and no 
successor collective-bargaining agreement has been finalized. 
E. Respondent™s Refusal 
to Process a Grievance 
 and Provide Information By letter dated March 13, the Respondent by Oechsner, noti-
fied striker Randy Schultz that
 effective March 12, his em-
ployment was terminated for 
engaging in picket line miscon-
duct (this matter will be addressed later in the decision). On 
March 18, the Union filed a grievance concerning the discharge 
and on the same date, requested 
records of discipline including 
picket line activity that has been
 given to replacement workers 
during the strike. On March 19, Oechsner replied and stated in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140pertinent part, ﬁThe grievance will not be accepted or proc-
essed, since there is currently no effective Grievance and Arbi-
tration procedure under which th
e grievance may be filed due 
to the expiration of the labor Agreement by its terms on and 
including December 31, 1996.ﬂ  By letter dated March 24, 
Oechsner requested the Union to explain why it needed the 
information. On April 4, the Union replied and explained to the 
Respondent that it needed the in
formation to determine whether 
there is just cause for the termination of Schultz, and whether 

discipline has been applied to 
other employees in a disparate 
fashion (GC Exh. 11). By letter 
dated April 8, Oechsner reiter-
ated that the Respondent will not accept or process the Schultz 
grievance due to the expiration of the labor agreement and 
therefore, will not respond to the request for information nor 
meet with the Union in an attempt to discuss the grievance. 
F. Implementation of the Health Insurance Plan
 As discussed above, the Res
pondent on November 26, 1996, offered among its contract propos
als a health insurance provi-
sion that allowed KSM to have the final word during the term 
of the agreement and to unilaterally implement changes to the 
method and/or means for providi
ng medical/hospital and dental 
benefits, including the plan design
, the level of the benefits, and 
the administration thereof. By letter dated March 17, the Re-

spondent notified the Union that it was declaring impasse and 
that it would take steps to implement the health insurance pro-

vision. On April 11, the Respondent notified the Union that the 
health insurance plan was being implemented retroactive to 
April 1 (GC Exh. 13). 
G. Analysis 1. The 8(a)(1) violations 
The General Counsel alleges in Case 30ŒCAŒ13762 that 
about January 11 Respondent™s ope
rations manager, Bill James, threatened employees on the picket line that they will not get 
their jobs back at KSM. 
Roger Day, who was the union president in January 1997, 
testified that James stated to a number of employees on the 
picket line that, ﬁprobably you™ll never get another job except 
for like in a convenience store.ﬂ He further testified that James 
said, ﬁthat the pickets will never work in this kind of work 
again, will not get our jobs back
, would never see the inside of 
the doors or the building no matter what, and the pickets would 
never return to work.ﬂ James testified that employee and striker 
Dave Schneiderman, about January 1997, asked him in the 
presence of a number of pickets when the strike was going to 
be settled. James replied ﬁthat maybe you better see if that 
convenience store still has an op
eningﬂ (before being hired by 
James at KSM for the second t
ime, Schneiderman had worked 
as a night shift store manager in a convenience store). Em-
ployee Gordon Sabel, testifie
d in response to the General 
Counsel™s question of whethe
r James said anything about 
employees getting their jobs back, that he heard James say 
things like, ﬁyou guys are out, you™re not getting back in.ﬂ 
Striker Richard Kuhlenbeck testif
ied that James said ﬁthat we 
would not come back, that the ones that replaced us are their 
permanent workers.ﬂ 
The general test applied to determine whether employer 
statements violate Section 8(a)(1) of the Act is ﬁwhether the 

employer engaged in conduct wh
ich reasonably tends to inter-
fere with, restrain, or coerce employees in the free exercise of 
rights under the Act.ﬂ 
NLRB v. Almet, Inc., 
987 F.2d 445 (7th 
Cir. 1993);
 Reeves Bros., 
320 NLRB 1082 (1996). 
I fully credit the testimony of Day, Sabel, and Kuhlenbeck 
and conclude that James™ statements to the striking employees 
constitute threats that interfere with Section 7 rights, and vio-
late Section 8(a)(1) of the Act. 
Great Dane Trailers, 
293 NLRB 384, 389 (1989). 
The General Counsel asserts th
at about January 24 James 
harassed picketing employees a
bout their search for and/or 
about their interim employment. 
Kuhlenbeck testified that James 
asked strikers on the picket 
line where they were working, and if they got different jobs. 
Sabel testified that James said, ﬁT
hese people in here have jobs. 
What are you doing for a livelihood?ﬂ James testified that May 
Steel sent a questionnaire to KSM about Roger Day who was 
hired by May Steel in January 1
997, and inadvertently attached 
the back page of his employment
 application that showed Day 
applied for a job in December 1996, prior to the commence-
ment of the strike on January 3.
 James credibly testified that 
KSM collectively decided to te
lephone May Steel representa-
tives to determine whether they
 had a severance policy before 
they would hire an individual since at the time of Day™s appli-
cation, he was still an employee, held the position of president 
of the Union and the parties were still engaged in collective-
bargaining negotiations to reach a new labor agreement.  Addi-
tional testimony by James concerning this issue indicates that in 
the course of his job duties and during the strike, he became 
aware of which companies were looking for employees with 
certain job skills. He credibly testified that he would pass along 
this information to some of the pickets. He also testified that he 
was aware that KSM employees obtained employment at some 
of the companies that he mentioned to the striking employees 

while they both were on the picket line. 
Under these circumstances, it ca
nnot be established that the 
testimony of Kuhlenbeck or Sabel contains threatening remarks 
uttered by James or that James™ statements and actions violate 
the Act. Therefore, I recommend that this portion of the com-
plaint be dismissed. The General Counsel also allege
s that about late April and again during May 1997,James threatened employees on the 
picket line that the KSM fac
ility would shutdown or close. 
Employees Roger Day and Richar
d Kuhlenbeck testified that while they were on the picket line they heard James state in late 
April and early May 1997 ﬁthat 
the doors are closing now and 
KSM was going to close its doors so the employees did not 
have to worry about it.ﬂ 
James admitted that he told the striking employees that KSM 
was going to close the doors or its doors at least on three or 
four occasions but testified that 
it was in response to questions 
of the pickets and th
e statements were not made beyond the 
second week of February or after March 1997. 
Contrary to James™ testimony that
 he did not state to striking 
employees after March 1997 that the doors of KSM were clos-
ing, I find in agreement with the credible and independent tes-
 KSM INDUSTRIES 141timony of Day and Kuhlenbeck th
at the same statements James 
admitted making in February a
nd March 1997 were also made 
in April and May 1997.  Such statements went beyond lawful 
predictions of the economic cons
equences of continued union 
representation supported by objective facts. See 
NLRB v. Gissel 
Packing Co., 395 U.S. 575, 618 (1969); and 
Rapid Armored 
Truck Corp., 
281 NLRB 371, 383 (1986). 
Under these circumstances, I find that such statements made 
by a responsible supervisor to
 striking employees, tends to 
restrain and coerce employees e
ngaged in protected activity in 
violation of their Section 7 rights, and thereby violates Section 
8(a)(1) of the Act. 
Lastly, the General Counsel alle
ges that about July 3 James 
discouraged picketing 25 employees from utilizing the Board 
processes by announcing that all 
current charges had been lost. 
Roger Day testified that James made a statement on the 
picket line that he heard from the Board that the Union lost all 
of the charges and the employees had nothing to worry about. 
Day testified that he blew it off but immediately called the un-
ion attorney to check whether this was true. 
James testified that numerous un
fair labor practice charges 
were filed by the Union and KSM had to wait for the Board to 
announce the results of the investigation. On one occasion, and 
in response to a question from 
one of the striking employees 
concerning when the parties were going to get together and 
negotiate, James replied ﬁthat if there were any hot button is-
sues with the Board, they would have been back to KSM pretty 
fast.ﬂ I find that even if James made the statement attributed to him 
by Day, the Act has not been violated.  In this regard, Day testi-
fied that he blew the statement off and also decided to check 
with the union attorney concerning the veracity of the state-
ment.  Moreover, the statement 
does not contain a threat and 
only reports what James allegedl
y heard. Further, the formal 
papers confirm that after July 3, both Day as union president 
and the Union as a legal entity filed amended charges in Case 
30ŒCAŒ13762, and the Union filed the charges in Cases 30Œ
CAŒ14008 and 30ŒCAŒ14101. Under these circumstances, 
neither Day or the Union were discouraged from utilizing the 
Board™s processes. Lastly, it 
is noted that on August 25, the 
Board informed KSM that it found merit to the allegations in 
Case 30ŒCAŒ13762, concerning th
e unilateral implementation 
of the health insurance plan and the 8(a)(1) statements made by 

James. 
Accordingly, I recommend that this portion of the complaint 
be dismissed. 2. The discharge of Randy Schultz 
The General Counsel alleges th
at the Respondent discharged 
Randy Schultz about March 14, because he joined, supported, 
or assisted the Union and engage
d in concerted activities. The 
Respondent takes the position that Schultz was terminated ef-
fective March 12, because he phys
ically assaulte
d and verbally threatened a management official, was arrested for disorderly 

conduct by the Germantown police and for having engaged in 
other misconduct during the strike, such as pounding on cars of 
KSM personnel and verbally thr
eatening another management 
representative. 
The Respondent instituted two de
fensive mechanisms after a 
February 5 fight that took pl
ace among replacement and strik-
ing employees. First, the Res
pondent installed surveillance video cameras in plain view. Second, when James regularly 
went to observe the picket line at the start of the morning and at 
the end of the afternoon shift, he
 carried a small tape recorder 
in his clothing. 
Employee Ronald Byrdsong credibly testified that he was 
initially hired as a temporary employee during the first week of 

the strike and became a perman
ent employee on March 9. Dur-
ing the first several weeks of the strike, he was driven to and 
from work by personnel of the temporary employment service. 
During the morning shift, Byrdsong testified that pickets would 
jump on top of the car, try to open the doorknobs, and con-
stantly would utter profanity at the replacement employees in 
the employment service automobile. Specifically, Byrdsong 
testified that in January 1997 Randy Schultz pulled on the rear 
door of the employment service automobile, and in February 
1997 when he started driving his own vehicle to work he ob-
served Schultz kicking his ca
r and spitting in his window. 
Byrdsong further testified that Sc
hultz directed vile profanity 
and racial slurs at him. During this same time period, the Re-
spondent commenced keeping an 
incident log of striker mis-
conduct (GC Exh. 18). That log lists six incidents of miscon-
duct undertaken by Schultz prior 
to his discharge on March 12, including profanity, verbal threats, hitting the side of a manager 
automobile, and pounding on repl
acement employees automo-
biles and hitting the driver side window of a manager™s vehicle. 
On March 7, James taped a conversation with Schultz, which 
was played during the course of the hearing (R. Exh. 16) and is 

memorialized in a transcript (R. Exh. 15). The transcript and 
the tape confirm that Schultz hit the windows of replacement 
employees automobiles and used 
vile profanity at James and 
the replacement employees.
6  On March 12 James again tape 
recorded a conversation that took place between him and 
Schultz. The transcript indicates
 that James observed Schultz slap the side of a replacement employee vehicle as it exited 
Clinton Drive and that Schultz us
ed some of the same vile lan-
guage as was uttered on March 7. Additionally, James credibly 

testified and the surveillance camera video confirms, that 
Schultz hit James on the left shoulder hard enough that it knocked him off balance and his knees buckled (R. Exh. 14). 

Shortly after Schultz hit James, the Germantown police were 
summoned and James charged Schultz with assault. Officer 
Thomas Schreihart, the investigating officer, credibly testified 

and his report (R. Exh. 1) confirms
 that he listened to the audio 
tape, observed the VHS tape, and then took Schultz into cus-
tody for disorderly conduct.  Schreihart™s report specifically 
references the profanity used by Schultz and the fact that the 
VHS tape shows that Schultz is striking James on James™ left 
shoulder and the force of the blow caused James to take a step 
in order to gain his balance. Lastly, Schreihart testified that 
when he was summoned to the KSM facility prior to March 12, 
that Schultz was belligerent and was one of the bigger problems 
                                                          
 6 Some of the language used by Sc
hultz included: ﬁI™m going to slap 
your fucking face, you s
on-of-a-bitch,ﬂ ﬁFat fucking faggot,ﬂ and ﬁYou 
stinking son-of-a-bitching faggot
, sister fucking faggot.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142out there. He personally heard Sc
hultz utter vulgarities to the 
replacement employees. Likewise
, Officer Jeffrey Schnell testi-
fied that he was the backup officer on March 12, and the 
Schreihart report is an accurate description of what occurred on 
that date. He also credibly testified that Schultz caused more 
problems, on the 10 to 15 respon
ses that he made to KSM dur-ing the strike, than any other striker. 
On March 12, Schultz told Office
r Schreihart that he did not 
strike James but merely tapped him on the shoulder in order to 
get his attention. Schultz did tell
 Schreihart, however, that he 
was upset and was yelling at 
James. During his testimony, 
Schultz acknowledged that he pr
obably directed profanity at 
James on March 12, but denied that prior to March 12 he ever 
banged on cars or used vile langu
age. This representation is not 
supported by the record evidence and I reject Schultz™ testi-

mony to this effect. Indeed, there is overwhelming evidence in 
the record that Schultz engaged in repeated episodes of banging 
on and spitting at cars and using vile and profane language 
prior to March 12. 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.
 First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factor™ in the 
employer™s decision. On such a 
showing, the burden shifts to 
the employer to demonstrate th
at the same action would have taken place even in the absen
ce of the protected conduct. The 
United States Supreme Court approved and adopted the 
Board™s Wright Line test in NLRB v. Transportation Manage-ment Corp., 462 U.S. 393, 399Œ403 (1993). In 
Manno Electric, 
321 NLRB 278 fn. 12 (1996), the Board restated the test as 
follows. The General Counsel has 
the burden to persuade that 
antiunion sentiment was a substan
tial or motivating factor in 
the challenged employer deci
sion. The burden of persuasion 
then shifts to the employer to 
prove its affirmative defense that 
it would have taken the same action even if the employee had 
not engaged in protected activity. 
For the following reasons, I find that the General Counsel 
has not made a strong showing 
that the Respondent was moti-
vated by antiunion consideration 
in discharging Schultz. Even 
if this was not the case, I find that the Respondent would have 
taken the same action even if 
the employee had engaged in 
protected activity. 
In Clear Pine Mouldings, 
268 NLRB 1044 (1984), enfd. 765 
F.2d 148 (9th Cir. 1985), cert. denied 474 U.S. 1105 (1986), the 
Board held that strike misconduc
t is disqualifying if, under all 
the circumstances, it reasonably tends to coerce or intimidate 
other employees.  Here, there is compelling evidence that 
Schultz, prior to March 12, engaged in strike misconduct in-
cluding pounding on and spitting at vehicles, uttering vile pro-
fanity and racial slurs and on th
e date of his discharge contin-
ued to engage in the same type of conduct while committing a 

physical assault upon James for wh
ich he was arrested for dis-
orderly conduct. As the Board held in 
Clear Pine Mouldings, 
conduct such as kicking, slapping, and throwing beer cans at 
moving vehicles is intimidating enough in a
nd of itself without 
being accompanied by additional threats or a ﬁthreatening or 
violent demeanor.ﬂ In the subj
ect case, not only do we have 
kicking, slapping, and spitting, but the evidence is conclusive 

that Schultz engaged in a phys
ical assault on a management representative and participated 
in repeated episodes of vile 
language and vulgarities directed
 at managers and replacement employees. 
Under these circumstances, it raises to the level of violent 
conduct which may reasonably tend 
to coerce or intimidate 
employees in the exercise of their rights protected under the 
Act. 
Accordingly, I conclude that 
Schultz was terminated for en-
gaging in strike misconduct and 
was not terminated for engag-
ing in protected concerted activities. Therefore, he is not enti-

tled to reinstatement, and I recommend that the allegations in 
the complaint alleging that th
e Respondent violated Section 
8(a)(1) and (3) of the Act when 
it discharged Schultz on March 
12, be dismissed. 3. The March 12, 1997 contract proposal 
The General Counsel alleges in complaint Case 30ŒCAŒ
4008 that the Respondent™s provision among its contract pro-
posals on March 12 that states, ﬁEmployees hired since the start 
of the strike, i.e., January 3, 19
97, will be afforded continued 
employment and will not be terminated or displaced by em-
ployees who engaged in the strike, regardless of seniority,ﬂ and 
its continued maintenance of sa
id provision in subsequent con-tract proposals, is a failure and refusal to bargain in good faith 

in violation of Section 8(
a)(1) and (5) of the Act. 
Because the law prohibits the permanent replacement of un-
fair labor practice strikers a
nd the removal of replacement em-
ployees, if necessary, and the above provision does not ade-

quately address or explain that 
issue, I find that the Respon-
dent's continued reliance on th
e provision violates the Act. 
Storer Communications, 294 NLRB 1056, 1093 (1989); 
Con-solidation Coal Co., 
266 NLRB 670, 672 (1983). 
Accordingly, since the Responde
nt has maintained the provi-sion described above at 
all material times si
nce March 12, it has 
violated Section 8(a)(1) and (5) of the Act. 
4. The refusal to process a grievance and 
 provide information The General Counsel alleges in complaint Case 30ŒCAŒ
3762 that the Respondent refused to accept or process griev-
ances that arose after the parties' collective-bargaining agree-
ment expired and refused to pr
ovide necessary and relevant 
information to the Union. 
By letter dated March 13, the Respondent by Oechsner, noti-
fied striker Randy Schultz that
 effective March 12, his em-
ployment was terminated for 
engaging in picket line miscon-
duct. On March 18, the Union fi
led a grievance concerning the 
discharge and on the same date, 
requested records of discipline 
including picket line activity that has been given to replacement 

workers during the strike. On March 19, Oechsner replied and 
stated in pertinent part, ﬁThe grievance will not be accepted or 
processed, since there is currently no effective Grievance and 
Arbitration procedure under whic
h the grievance may be filed 
due to the expiration of the labor Agreement by its terms on 
 KSM INDUSTRIES 143and including December 31, 1996.ﬂ By letter dated March 24, 
Oechsner requested the Union to explain why it needed the 
information. On April 4, the Union replied and explained to the 
Respondent that it needed the in
formation to determine whether 
there is just cause for the ter
mination of Schultz and whether 
discipline has been applied to 
other employees in a disparate 
fashion (GC Exh. 11). By letter 
dated April 8, Oechsner reiter-
ated that the Respondent will not accept or process the Schultz 
grievance due to the expiration of the labor agreement and 
therefore, will not respond to the request for information nor 
meet with the Union in an attempt to discuss the grievance. 
As a general rule, parties to a collective-bargaining relation-
ship have a continuing statutory 
obligation to adhere to estab-
lished grievance procedures even
 after the expiration of a con-
tract. 
Bethelem Steel Co
., 136 NLRB 1500 (1962), enfd. in 
pertinent part 320 F.2d 615 (3d Cir. 1963); 
Indiana & Michigan 
Electric Co
., 284 NLRB 53, 54Œ55 (1987). In certain limited 
circumstances, however, the pe
ndency of unfair labor practice 
charges may present a defense to a refusal to bargain about 
grievances involving the same allegations made in those 
charges. 
Airport Aviation Services
, 292 NLRB 823, 830 (1989). 
Unlike the situation in that case, there were no unfair labor 
practice charges pending when the Respondent rejected the 
grievance and refused to provide 
information. It was not until 
April 9, that the Union filed a charge in Case 30ŒCAŒ13762 
which alleged, inter alia, that 
the Respondent refused to process the Schultz grievance and provide necessary information. 
With respect to the request for information, I find that the 
Union™s April 4 explanation to the Respondent that it needed 
the records of discipline given to replacement workers during 
the strike to determine whether KSM has applied discipline in a 
disparate fashion, to be a 
legitimate and proper request. 
Page Litho, Inc.
, 311 NLRB 881, 891 (1993). 
Under these circumstances, I c
onclude that by refusing to 
process the Schultz grievance and to provide relevant and nec-
essary information to the Uni
on, Respondent violated Section 8(a)(1) and (5) of the Act.7  Genstar Stone Products
, 317 
NLRB 1293, 1300 (1995). 
5. Implementation of the health insurance plan 
The General Counsel alleges in complaint Case 30ŒCAŒ
13762 that the Respondent™s unila
teral implementation of its health insurance plan on April 1, violates Section 8(a)(1) and 
(5) of the Act. The Respondent, on November 26, 1996, offered 
among its contract proposals a health insurance provision that 
allowed KSM to have the final word during the term of the 
agreement and to unilaterally implement changes to the method 
and/or means for providing medi
cal/hospital and dental bene-
fits, including the plan design, the level of the benefits and the 
                                                          
 7 Although the Respondent argues th
at it accepted and processed the 
Union™s vacation pay grievance in October 1997, and therefore did 
process grievances under the expired collective-bargaining agreement, I 
find that such an argument is misp
laced (R. Exhs. 22, 23, and 24).  In 
that situation, although the grievance was filed in October 1997, it 
alleged a refusal to pay vacation pay for the period of 1996, a time 
when the parties™ 1994Œ1996 collective-bargaining agreement was in 
full force and effect. Here, the Respondent steadfastly refused to meet 
and process the March 18 grievance 
concerning the Schultz discharge. 
administration thereof. By lett
er dated March 17, the Respon-
dent notified the Union that it was declaring impasse and that it 
would take steps to implement 
the health insurance provision. On April 11, the Respondent notified the Union that the health 
insurance plan was being implemented retroactive to April 1 
(GC Exh. 13). The General Counsel does not dispute that KSM was free to 
insist to impasse on the health insurance plan which allowed it 
the discretion to change the plan at will, but asserts that KSM 
was not privileged to proceed with implementing the health 
plan retroactive to April 1. 
Although the Board has not addressed the precise issue pre-
sented here (postimpasse implementation of a health insurance 
plan), it has considered a similar matter and found an employer 
committed an unfair labor practice by unilaterally implement-
ing a discretionary merit pay proposal, even though the em-
ployer had bargained to impasse over the proposal with the 
union. McClatchy Newspapers
, 299 NLRB 1045 (1990), enfd. 
denied 964 F. 2d 1153 (D.C. Cir. 1992). On remand, the Board 

again found a violation, but on a different theory. 
McClatchy 
Newspapers, 321 NLRB 1386 (1996) 
(McClatchy II
), enfd. 131 
F.3d 1026 (D.C. Cir. 1997). 
The General Counsel argued in the first McClatchy case that 
because the Employer had a statutory obligation to bargain over 
ﬁwages, hours, and terms of employment,ﬂ granting individual 
raises without consulting the union violated the Act. The Em-
ployer, as does KSM in the subject case, maintained that it had 
satisfied that duty by bargaining to impasse. Once it had ex-
hausted the bargaining process by reaching impasse, the Em-
ployer asserted, it was privileged to implement its ﬁlast best, 
and final offerﬂ over the union™s objection. Relying on its deci-
sion in Colorado-Ute Electric Assn
., 295 NLRB 607 (1989), 
enfd. denied 939 F.2d 1392 (10th Cir. 1991), the Board rejected 
the Employer™s defense. In the Board™s view, an employer who 
proposes unlimited management discretion over wages is really proposing that the union waive its statutory right to be con-
sulted about wage changes. Therefore, the unilateral granting of 
merit increases, without obtaining the union™s consent and bar-
gaining in good faith, is 
an unfair labor practice. 
On remand from the D.C. Circuit, the Board in 
McClatchy II, 
fashioned an exception to the 
implementation after impasse 
doctrine. It grounded its new ﬁn
arrow exceptionﬂ on the impact 
that implementation 
would have on the collective-bargaining 
process:  Were we to allow the Responde
nt here to implement its 
merit, wage increase and thereafter to expect to resume 
negotiations for a new collective-bargaining agreement, it 
is apparent that dun g the subsequent negotiations the 
Guild would be unable to bargain knowledgeably and thus 
have any impact on the presen
t determination of unit em-
ployee wage rates. The Guild also would be unable to ex-
plain to its represented employees how any intervening 
changes in wages were fo
rmulated, given the Respon-
dent™s retention of discretion over all aspects of these in-

creases. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144It is noted that neither the 
Supreme Court nor the Board has 
ever held that the statute mandates such a rule permitting 
postimpasse implementation. The Board has held, however, 
that exceptions to the postimpasse
 rule have been recognized 
for proposals on dues checkoff, union security, arbitration, and 
strikes. 
Turning to the subject case, the health insurance provision 
allows KSM to have the final word during the term of the 
agreement and to unilaterally implement changes to the method 
and/or means for providing medi
cal/hospital and dental bene-
fits, including the plan design, the level of the benefits and the 
administration thereof (the Resp
ondent™s final modifications to the health insurance plan involve
 increase costs to employees). 
I find this provision precludes the Union from engaging in any 
meaningful bargaining, notwith
standing the proviso that KSM 
would first discuss proposed changes with the Union, since 
KSM by its terms could unilaterally implement any such 
changes if no agreement is reached. This was confirmed by 
Dave Oechsner, who admitted that the term ﬁdiscussﬂ is not the 
same as ﬁnegotiate,ﬂ
 and KSM could implement changes to the 
health insurance plan after exhaustive discussions without ob-taining the consent of the Union. See also 
Loral Defense Sys-tems-Akron, 320 NLRB 755 (1996), wherein the Board dis-
cusses the unilateral implementation and change in health care 
plans. It is apparent that the Board has determined that wages are 
typically of paramount importan
ce in collective bargaining and 
are expected to be set bilaterally. I am of the opinion that health 
insurance benefits today are of no less importance in the collec-
tive-bargaining process and must be set bilaterally in a collec-
tive-bargaining relationship. The subject matter of health insur-
ance and the unfettered discretion retained by KSM, its reserva-
tion of the right not only to uni
laterally implement changes to 
the method and/or means for 
providing medical/hospital and 
dental benefits but also to set the plan design, the level of bene-fits, and the plan™s administration,
 without objective criteria, all 
set this case apart, as the Board found in regard to merit pay 
raises, from the vast majority of cases in which the employer 
seeks to implement proposals upon impasse. 
Under these circumstances, and in agreement with the Gen-
eral Counsel that the unilatera
l implementation of the health 
insurance plan precluded the Union from engaging in any 

meaningful bargaining, I conc
lude that the Respondent has 
failed and refused to bargain in good faith with the Union in 
violation of Section 8(a)(1) and (5) of the Act. 
6. Withdrawal of the wage increases 
The General Counsel in complaint Case 30ŒCAŒ14101 al-
leges that Respondent™s unilateral withdrawal, on November 6, 
of its proposal to increase wages in 1998 and 1999 by 35 cents 
each year was undertaken to avoid reaching agreement with the 
Union and constituted unlawful re
gressive bargaining in viola-
tion of Section 8(a)(1) and (5) of the Act. 
There is no dispute that on March 12, Respondent offered 
among its contract proposals to increase wages in 1998 and 
1999 by 35 cents each year. During that negotiation session, the 
Respondent informed the Union that they believed their job 
system classification rates were
 on the high side, were uncom-petitive and they did not want to
 add further wage increases for 
1997 on top of that. Accordingly, that was the reason the Re-
spondent proposed a $700 signing bonus in its January 16, 
strike settlement proposal, wh
ich was thereafter withdrawn on 
March 12, due to the Union™s rejection of the proposal. Like-

wise, there is no dispute that the Respondent™s proposal to in-
crease wages in 1998 and 1999 by 35 cents each year remained 
in all subsequent proposals given to the Union up to November 
6. On that date, the Respondent se
nt a letter to the Union with-
drawing the proposal to increase wages and substituted a pro-
posal to negotiate wages with the Union in 1998. 
The General Counsel argues that the timing of this proposal, 
approximately 1 month after th
e Union unconditionally offered 
to return to work, was undertaken in bad faith to avoid reaching 
an agreement with the Union and constituted unlawful regres-
sive bargaining. 
The evidence discloses that the parties continued to negoti-
ate, admittedly less frequently, up to September 23, when the 
Respondent proposed an agreemen
t to terminate the strike and 
settle the underlying matter.  This proposal was rejected by the 
Union. On September 8, the Union submitted a handwritten proposal 
to the Respondent which provided for no wage increase in 
1997, but contained wage increases in 1998 and 1999 of 35 
cents each year. Also included in this proposal was a Christmas 
bonus of $500. Thereafter, on Se
ptember 22, the Union submit-
ted a second handwritten proposal which in part included the 
same provisions regarding wage
 increases and the Christmas 
bonus. Thereafter, the Union made an unconditional offer to 

return to work on October 5. 
The General Counsel opines that the November 6 withdrawal 
of the wage increases for 1998 and 1999 of 35 cents each year 
was undertaken in bad faith and to avoid reaching agreement 
with the Union. However, it did not introduce any substantive 
evidence to support these assertions. I am not inclined to accept 
this argument for a number of reasons
. First, it is noted that the 
Union was apprised on March 12 th
at their job system classifi-
cation rates were on the high side and that is why the signing 
bonus was initially proposed on January 16, rather then a wage 
increase for 1997. Second, it is noted that the parties continued 
to engage in wage negotiations 
on September 8 and 22, with the 
Union proposing a Christmas bonus for the first time. Third, on 

November 6, the Respondent offere
d to continue to negotiate in 
order to reach an agreement to increase wages in an amount 
effective the first day of the first payroll period in November 
1998, and explained that further increases needed to be re-
strained due to job classificatio
n rates of pay being on the high 
side. Lastly, the Board stated in 
Eltec Corp
., 
286 NLRB 890 
(1987), that if an employer™s 
economic power increases through 
the successful weathering of a strike, it is not unlawful for the 
employer to use its new-found stre
ngth to secure contract terms 
that it deem
s beneficial. Under these circumstances, I 
find that the Respondent en-
gaged in nothing more then hard bargaining and was privileged 
to withdraw its wage proposal on
 November 6, just as the Un-
ion was free to add the Christmas bonus proposal during the September 8 negotiations. Further, it is noted that on November 
 KSM INDUSTRIES 1456, the Respondent agreed to negotiate about this issue and other outstanding proposals that existed between the parties. Accordingly, I recommend that the allegations in the com-plaint alleging that the Respondent withdrew its wage proposals on November 6, in bad faith and to avoid reaching an agree-ment in violation of Section 8(a)(1) and (5) of the Act, be dis-missed. 7. The strike A strike which is motivated or prolonged, even in part, by an Employer™s unfair labor practices is an unfair labor practice strike. C-Line Express, 292 NLRB 638 (1989); Tall Pines Inn, 268 NLRB 1392, 1411 (1984). In the subject case, on March 12, Respondent offered among its contract proposals the provi-sion that, ﬁEmployees hired since the start of the strike, i.e., January 3, 1997, will be afforded continued employment and will not be terminated or displaced by employees who engaged in the strike, regardless of seniority.ﬂ Respondent has main-tained this proposal at all material times throughout negotia-tions, and therefore violated Section 8(a) (1) and (5) of the Act. On March 18, the Union submitted a grievance to Respon-dent concerning the Schultz discharge. By letters dated March 19 and April 8, the Respondent refused to accept or process the grievance. On March 18, the Union requested Respondent to furnish it with records of discipline that were given to replace-ment workers during the strike. By letter dated March 24, the Respondent refused to furnish the requested information. Shortly after the receipt of the Respondent™s letters refusing to process the grievance and provide information, the Union changed it picket signs to read, ﬁLocal 7779-Unfair Labor Prac-tices, Failure to Process Grievances.ﬂ  As I previously found, the refusal to process the Schultz grievance and provide infor-mation violated Section 8(a)(1) and (5) of the Act. On April 1, the Respondent again violated Section 8(a)(1) and (5) of the Act when it unilaterally implemented the health insurance plan without obtaining the consent of the Union. Accordingly, I find that while the subject strike initially commenced on January 3 as an economic strike, the unfair labor practices committed by Respondent in March and April 1997, converted the strike to an unfair labor practice strike.8  I also find that the failure to process the Schultz grievance and timely furnish information about discipline of replacement strikers in addition to the unilateral implementation of the health insurance plan on April 1, contributed to the prolonga-tion of the strike. 8. The failure to reinstate unfair labor practice strikers As unfair labor practice strikers, Respondent™s striking em-ployees were entitled to immediate reinstatement upon their unconditional application. Laidlaw Corp., 171 NLRB 1366, 1368 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1970).  This is so even if so-called permanent re-placements have been hired to fill their jobs and must be termi-nated to make room for them.                                                            8 Since the Respondent™s first unfair labor practice was committed on March 12, by maintaining its proposal regarding the reinstatement rights of striking employees, I will use that date for the conversion of the strike to an unfair labor practice strike. I find that the Union™s letter of October 5, was an uncondi-tional offer to return to work immediately. Accordingly, I find that by failing to reinstate the striking employees, except Schultz, upon the Union™s October 5 unconditional offer to return to work, Respondent has violated Section 8(a)(1) and (3) of the Act. CONCLUSIONS OF LAW 1.  Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 2.  The Union is a labor organization within the meaning of Section 2(5) of the Act. 3.  By offering and continuing to maintain a proposal that re-placement employees will not be terminated or displaced by striking employees, by its failure to accept and process a griev-ance or to timely furnish the Union the information it requested, and by unilaterally implementing its health insurance plan, the Respondent has engaged in unfair labor practices within the meaning of Section 8(a)(1) and (5) of the Act. 4.  The strike that began on January 3, 1997, was converted to an unfair labor practice strike on March 12, 1997. 5.  By threatening employees with the loss of jobs and by telling them the doors were closing, the Respondent violated Section 8(a)(1) of the Act. 6.  By failing and refusing to immediately reinstate unfair la-bor strikers to their former positions upon their unconditional offer to return to work, Respondent has violated Section 8(a)(1) and (3) of the Act. 7.  All other allegations have not been substantiated. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Having found that the Re-spondent unlawfully failed and refused to reinstate the unfair labor practice strikers upon their unconditional offer to return to work, I shall recommend that the Respondent be required to reinstate them, except Randy Schultz, immediately to their former positions or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice to their senior-ity or any other rights or privileges previously enjoyed, to all strikers whose jobs were not filled by permanent replacements on or before March 12, 1997, dismissing if necessary any per-sons hired after that date, and make the strikers whole for any loss of earnings and other benefits suffered as a result of the Respondent™s refusal to reinstate them from the date of their offer to return to work. Backpay is to be computed in the man-ner prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), with interest to be computed in accordance with New Horizons for the Retarded, 283 NLRB 1173 (1987). [Recommended Order omitted from publication.]  